Exhibit 10.2
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is by and among First Busey
Corporation (“First Busey”), Busey Bank (the “Bank,” and together with First
Busey, “Employer”) and Amy L. Randolph (“Executive,” and together with Employer,
the “Parties”).
Recitals
A. The Bank is a wholly owned subsidiary of First Busey.
B. As of the date of execution hereof, Executive is employed by Employer,
pursuant to that certain Employment Agreement effective April 1, 2014 between
Employer and Executive (the “Existing Agreement”).
C. Employer has determined it to be in its best interests to enter into this
Agreement pertaining to the employment of Executive as of and following the
Effective Date.
D. Executive desires to be employed by Employer as of and following the
Effective Date in accordance with the terms of this Agreement.
Now, therefore, in consideration of the foregoing and of the respective
covenants and agreements of the Parties contained herein, the Parties hereby
agree as follows:
Agreements
Section 1. Term with Automatic Renewal Provision.  The term of Executive’s
employment hereunder by Employer will commence on December 5, 2019 (the
“Effective Date”) and will continue for one (1) year thereafter (the “Initial
Term”).  Following the Initial Term, the term shall automatically renew for
additional one (1) year periods, unless either Party provides written notice of
nonrenewal to the other Party not less than thirty (30) days prior to the end of
the Initial Term or such one (1) year period (the Initial Period and any
subsequent renewal periods, the “Term”).
Section 2. Employment.
(a) Positions and Duties. Subject to the terms of this Agreement, Executive
shall devote Executive’s full business time, energies and talent to serving as
the Chief of Staff and Executive Vice President, Pillar Relations of First Busey
and the Bank, with responsibility for supervising human resources and associate
experience, operations and customer service, sales, marketing and branding,
customer and corporate communications, and strategic project management and
planning, at the direction of the Chief Executive Officer of First Busey (the
“CEO”).  Executive shall perform all duties assigned to Executive faithfully,
loyally and efficiently, and shall have such duties, authority and
responsibilities as may be assigned to Executive from time to time by the CEO,
which duties, authority and responsibilities shall include those customarily
held by such officer of comparable companies, subject always to the charter and
bylaw provisions and policies of Employer.  Executive shall perform the duties
required by this Agreement at Employer’s principal place of business unless the
nature of such duties requires otherwise.  Notwithstanding the foregoing, during
the Term, Executive may devote reasonable time to activities other than those
required under this Agreement, including activities of a charitable,
educational, religious or similar nature (including professional associations)
to the extent such activities do not in any material way inhibit, prohibit,
interfere with or conflict with Executive’s duties under this Agreement or
conflict in any material way with the business of Employer.
(b) Transfers.  The Board of Directors of First Busey (the “Board”) may, in its
sole discretion, cause Executive’s employment to be transferred from Employer to
any wholly-owned subsidiary of First Busey, in which case all references in this
Agreement to “Employer” shall be deemed to refer to such subsidiary (and First
Busey, if applicable).
Section 3.  Compensation and Benefits.  Subject to the terms of this Agreement,
during the Term of this Agreement, Employer shall compensate Executive for
Executive’s services as follows:
(a) Base Compensation.  Executive’s annual base salary rate shall be three
hundred seventy-five thousand dollars ($375,000.00) (the “Base Salary”), which
shall be payable in accordance with Employer’s normal payroll practices as are
in effect from time to time.  Beginning with the 2020 calendar year and annually
thereafter, the Board (or an authorized committee thereof) shall review
Executive’s Base Salary at such time as it reviews Employer’s executive
compensation to determine whether Executive’s Base Salary should be maintained
at its existing level or increased, with any increase being effective as
determined by the Board (or an authorized committee thereof).  If Executive’s
Base Salary is increased by Employer, such increased Base Salary will then
constitute the Base Salary for all purposes of this Agreement.
(b) Discretionary Performance Bonus.  Employer shall consider Executive for a
bonus each year during the Term based on performance criteria established by
Employer and any other factors deemed by Employer to be appropriate.  Bonuses
shall be awarded, if at all, in the sole discretion of Employer, and nothing in
this Agreement shall require the payment of a bonus in any given year.  Payment
of any such bonus shall be made as soon as practicable after it is earned, but
in no event later than two and one-half (2½) months following the end of the
calendar year in which it is earned; provided that bonuses shall not be
considered earned until Employer has made all determinations and taken all
actions necessary to establish such bonuses.
(c) Long-Term Incentive Program.  During the Term, Executive shall be eligible
to receive annual grants under Employer’s long-term equity incentive program, as
determined in the sole discretion of the Board (or an authorized committee
thereof).
(d) Profit Sharing Benefit.  Executive shall be eligible to receive an annual
profit sharing benefit based on the combined amount of Executive’s Base Salary
and, if applicable, Executive’s discretionary performance bonus, after Executive
meets the eligibility requirements of the applicable profit sharing plan.  The
Board shall decide the exact amount of this benefit annually in its sole
discretion.  Employer shall contribute this benefit for the account of Executive
to Employer’s tax-qualified retirement plan and/or any nonqualified deferred
compensation plan that Employer establishes or maintains.  All such profit
sharing benefit payments shall be determined and governed by the terms of the
applicable plan as may be in effect from time to time.  Employer shall have no
obligation to continue to maintain any particular benefit plan or arrangement
and the profit sharing benefit described in this Section 3(d) may be amended or
terminated by Employer at any time for any reason or no reason, provided such
amendment or termination applies to all other similarly situated senior
executives of Employer.
(e) Reimbursement of Expenses.  Employer shall reimburse Executive for all
travel, entertainment and other out-of-pocket expenses that Executive reasonably
and necessarily incurs in the performance of Executive’s duties under this
Agreement.  Executive shall document these expenses to the extent necessary to
comply with all applicable laws and Employer policies.  Any reimbursement
payments hereunder shall be made as soon as practicable and in no event later
than two and one-half (2½) months following the end of the year in which the
corresponding expenses are incurred.
(f) Other Benefits. Executive shall be eligible to participate, subject to the
terms thereof, in all Employer retirement plans and health, dental, life
insurance and similar plans, as may be in effect from time to time with respect
to similarly situated senior executives.  In addition to the foregoing benefits,
Executive shall be eligible to participate in Employer’s key life insurance
program on September 1, 2019 with an aggregate death benefit amount of
one-million five hundred thousand dollars ($1,500,000.00), subject to
insurability and all other terms of such program.
(g) Vacations.  Executive shall be subject to Employer’s general vacation policy
as may be in effect from time to time, but shall accrue not less than
twenty-five (25) days of paid vacation annually.
(h) Withholding.  Employer may withhold any applicable federal, state and local
withholding and other taxes from payments that become due or allowances that are
provided to Executive.
Section 4. Reasons for Termination of Employment.  Executive’s employment
hereunder may be terminated during the Term under the following circumstances:
(a) Death.  Executive’s employment hereunder will terminate upon his or her
death.
(b) Disability.  If, as a result of Executive’s incapacity due to physical or
mental illness, Executive will have been substantially unable to perform his or
her duties hereunder for a continuous period of 180 days, Employer may terminate
Executive’s employment hereunder for “Disability.” During any period that
Executive fails to perform his or her duties hereunder as a result of incapacity
due to physical or mental illness, Executive will continue to receive his or her
full Base Salary set forth in Section 3(a) until his or her employment
terminates.
(c) Cause.  Employer may terminate Executive’s employment for Cause if: 
(i) Executive engages in one (1) or more unsafe or unsound banking practices or
material violations of a law or regulation applicable to Employer or any
subsidiary; (ii) Executive engages in any repeated violations of a policy of
Employer after being warned in writing by the Board or the CEO not to violate
such policy; (iii) Executive engages in any single violation of a policy of
Employer if such violation materially and adversely affects the business or
affairs of Employer; (iv) Executive fails to timely implement a direction or
order of the Board or the CEO, unless such direction or order would violate the
law; (v) Executive engages in a breach of fiduciary duty or act of dishonesty
involving the affairs of Employer; (vi) Executive is removed or suspended from
banking pursuant to Section 8(e) of the Federal Deposit Insurance Act or any
other applicable state or federal law; (vii) Executive commits a material breach
of Executive’s obligations under this Agreement that Executive fails to remedy
to the reasonable satisfaction of Employer within thirty (30) days after written
notice is delivered by Employer to Executive that sets forth in reasonable
detail the basis for Employer’s determination that Executive materially breached
an obligation under this Agreement (provided, that notice and opportunity to
cure need not be provided to Executive more than once in any calendar year);
(viii) Executive materially fails to perform Executive’s duties to Employer with
the degree of skill, care or competence expected by Employer that Executive
fails to remedy to the reasonable satisfaction of Employer within thirty (30)
days after written notice is delivered by Employer to Executive that sets forth
in reasonable detail the basis for Employer’s determination that Executive
materially failed to perform Executive’s duties to Employer (provided, that
notice and opportunity to cure need not be provided to Executive more than once
in any calendar year); or (ix) Executive is found guilty of, or pleads
nolo contendere to, a felony or an act of dishonesty in connection with the
performance of Executive’s duties as an officer of Employer, or an act that
disqualifies Executive under applicable laws, rules or regulations from serving
as an officer or director of Employer.  Notwithstanding the foregoing, during
the first two (2) years following a Change in Control (as defined below),
Executive’s termination of employment will not be deemed to be for “Cause”
unless and until there will have been delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of not less than 75% of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to Executive and Executive is
given an opportunity, together with counsel, to be heard before the Board)
finding that, Executive is guilty of the conduct described above, and specifying
the particulars thereof in detail.
(d) Good Reason.  Executive may terminate his or her employment for “Good
Reason” within 120 days after Executive has actual knowledge of the occurrence,
without the written consent of Executive, of one of the following events that
has not been cured within 30 days after written notice thereof has been given by
Executive to Employer setting forth in reasonable detail the basis of the event
(provided that such notice must be given to Employer within 90 days of Executive
becoming aware of such condition).  “Good Reason” means the occurrence of any
one (1) or more of the following, without Executive’s prior consent:  (i) a
material adverse change in the nature, scope or status of Executive’s position,
authorities or duties from those in effect from time to time; (ii) a reduction
in Executive’s Base Salary, unless such reduction applies to all similarly
situated senior executives of Employer; (iii)  Employer changes the primary
location of Executive’s employment to a place that is more than fifty (50) miles
from Executive’s primary location of employment as of the Effective Date;
(iv) Employer otherwise commits a material breach of its obligations under this
Agreement; or (v) during the first two (2) years following a Change in Control,
there occurs (A) a change in reporting line such that the individual to whom
Executive reports is someone other than the Chief Executive Officer of the
Surviving Entity (as defined below), or if applicable, the ultimate parent
corporation thereof or (B) a reduction in Executive’s performance bonus or
long-term incentive opportunities, in each case, as compared to the amount of
the most recent performance bonus that Employer actually paid to Executive and
the grant date value of the most recent equity awards that Employer actually
granted to Executive pursuant to Sections 3(b) and 3(c), respectively, prior to
such Change in Control.  Executive’s continued employment during the 120-day
period referred to above in this Section 4(d) will not constitute consent to, or
a waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder.
(e) Without Cause. Employer may terminate Executive’s employment hereunder
without Cause by providing Executive with a Notice of Termination (as defined
below).  This means that, notwithstanding this Agreement, Executive’s employment
with Employer will be “at will.”
(f) Without Good Reason.  Executive may terminate Executive’s employment
hereunder without Good Reason by providing Employer with a Notice of
Termination.
Section 5. Termination of Employment Procedure.
(a) Notice of Termination.  Any termination of Executive’s employment by
Employer or by Executive during the Term (other than termination pursuant to
Section 4(a)) will be communicated by written Notice of Termination to the other
party hereto in accordance with Section 15(i).  For purposes of this Agreement,
a “Notice of Termination” means a notice which will indicate the specific
termination provision in this Agreement relied upon and will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated if the
termination is based on Sections 4(b), 4(c) or 4(d).
(b) Termination Date.  “Termination Date” means (i) if Executive’s employment is
terminated by his or her death, the date of his or her death; (ii) if
Executive’s employment is terminated pursuant to Section 4(b), the date set
forth in the Notice of Termination; and (iii) if Executive’s employment is
terminated for any other reason, the date on which a Notice of Termination is
given or any later date (within 30 days after the giving of such notice) set
forth in such Notice of Termination; provided, however, that if such termination
is due to a Notice of Termination by Executive, Employer will have the right to
accelerate such notice and make the Termination Date the date of the Notice of
Termination or such other date prior to Executive’s intended Termination Date as
Employer deems appropriate, which acceleration will in no event be deemed a
termination by Employer without Cause or constitute Good Reason.
(c) Removal from any Boards and Position.  Upon the termination of Executive’s
employment with Employer for any reason, he or she will be deemed to resign (i)
from the board of directors of First Busey, the Bank, any subsidiary thereof
and/or any other board to which he or she has been appointed or nominated by or
on behalf of Employer (including the Board), and (ii) from any position
(including, but not limited to, as an officer or director) with First Busey, the
Bank and any subsidiary thereof.
Section 6. Compensation upon Termination of Employment.  This Section 6 provides
the payments and benefits to be paid or provided to Executive as a result of his
or her termination of employment.  Except as provided in this Section 6,
Executive will not be entitled to any payments or benefits from Employer as a
result of the termination of his or her employment, regardless of the reason for
such termination.
(a) Termination for Any Reason.  Following the termination of Executive’s
employment, regardless of the reason for such termination and including, without
limitation, a termination of his or her employment by Employer for Cause or by
Executive without Good Reason, upon expiration of the Term, by reason of
Executive’s death or Disability, Employer will pay or provide to Executive (and
upon Executive’s death, Executive’s heirs, executors and administrators) the
following (collectively, the “Accrued Benefits”) as soon as practicable
following the Termination Date:
(i) (A) any earned but unpaid Base Salary, (B) any earned but unpaid bonus under
Section 3(b) for previously completed performance periods and (C) any accrued
and unused vacation and personal time pay through the Termination Date;
(ii) reimbursement for any amounts due to Executive pursuant to Section 3(e),
provided that Executive submits the required documentation in accordance with
established policies and within thirty (30) days of the Termination Date; and
(iii) any compensation and/or benefits as may be due or payable to Executive in
accordance with the terms and provisions of any employee benefit plans or
programs of Employer.
Upon any termination of Executive’s employment hereunder, except as otherwise
provided herein, Executive (or his or her beneficiary, legal representative or
estate, as the case may be, in the event of his or her death) will be entitled
to such rights in respect of any awards granted to Executive under Employer’s
long-term equity incentive program, and to only such rights, as are provided by
the plan or the award agreement pursuant to which such awards have been granted
to Executive or other written agreement or arrangement between Executive and
Employer.
(b) Termination by Employer without Cause or upon Non-Renewal of the Term or by
Executive for Good Reason (Non-Change in Control).  If Executive’s employment is
terminated by Employer other than for Cause or a Disability, upon Employer’s
non-renewal of the Term, or by Executive for Good Reason, Employer (in lieu of
any severance pay under any severance pay plans, programs or policies) will pay
or provide the Accrued Benefits and, subject to Section 7, will pay to
Executive:
(i) an amount equal to one hundred percent (100%) of the sum of (A) Executive’s
then applicable Base Salary, plus (B) the amount of the most recent performance
bonus that Employer actually paid to Executive pursuant to Section 3(b), payable
in substantially equal installments over a one (1) year period in accordance
with Employer’s regular payroll practices then in effect;
(ii) an amount equal to the annual performance bonus earned pursuant to Section
3(b) in respect of the fiscal year in which the Termination Date occurs based on
actual performance, prorated based upon the number of days elapsed in such
fiscal year prior to the Termination Date and paid in a lump sum at the time
such awards are normally paid; and
(iii) reimbursement for up to twelve (12) months for continuing coverage for
Executive and, if applicable, Executive’s spouse and eligible dependents under
Employer’s health insurance pursuant to the health care continuation rules of
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), provided,
that Executive remains eligible for, and elects, such COBRA continuation for
such period following the Termination Date.  To the extent Executive paid a
portion of the premium for such benefits while employed, Executive shall
continue to pay such portion during the period of continuation hereunder, and
any period of continuation hereunder shall be credited against Executive’s
continuation rights under COBRA.
(c) Termination by Employer without Cause or upon Non-Renewal of the Term or by
Executive for Good Reason (Change in Control Related).  If Executive’s
employment is terminated by Employer other than for Cause or a Disability, upon
Employer’s non-renewal of the Term, or by Executive for Good Reason, in each
case within two (2) years following a Change in Control, or as set forth in
Section 6(c)(iv), Employer (in lieu of any severance pay under any severance pay
plans, programs or policies) will pay or provide the Accrued Benefits and,
subject to Section 7, will pay to Executive:
(i) a lump sum cash payment equal to two hundred percent (200%) of the sum of
(A) Executive’s then applicable Base Salary, plus (B) the amount of the most
recent performance bonus that Employer actually paid to Executive pursuant to
Section 3(b);
(ii) a lump sum cash payment equal to the most recent annual performance bonus
that Employer actually paid to Executive pursuant to Section 3(b), prorated
based upon the number of days elapsed in the fiscal year prior to the
Termination Date; and
(iii) a lump sum cash payment in respect of eighteen (18) months of continuing
coverage under Employer’s health insurance pursuant to COBRA.
(iv) Notwithstanding anything to the contrary, if during the one hundred eighty
(180) day period ending on a Change in Control, Executive experiences a
termination of employment under Section 6(b) either (A) at the request of a
third party that has taken steps reasonably calculated or intended to effect a
Change in Control or (B) otherwise in connection with or in anticipation of a
Change in Control, then Executive shall have the right to the incremental
benefits under this Section 6(c), without duplication for any payments or
benefits provided under Section 6(b), as if the Change in Control date were the
Termination Date.
(d) Applicable Definitions.  “Change in Control” means the occurrence of any of
the following events:
(i) During any period of not more than 36 months, individuals who constitute the
Board as of the beginning of the period (the “Incumbent Directors”) cease for
any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period, whose
election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of First Busey in which such person
is named as a nominee for director, without written objection to such
nomination) will be an Incumbent Director; provided, however, that no individual
initially elected or nominated as a director of First Busey as a result of an
actual or publicly threatened election contest with respect to directors or as a
result of any other actual or publicly threatened solicitation of proxies by or
on behalf of any person other than the Board will be deemed to be an Incumbent
Director;
(ii) Any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended from time to time, or any successor thereto,
and the applicable rules and regulations thereunder (the “Exchange Act”) and as
used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act), is or becomes a
“beneficial owner” (as defined in Rule 13d‑3 under the Exchange Act), directly
or indirectly, of securities of First Busey representing 30% or more of the
combined voting power of First Busey’s then-outstanding securities eligible to
vote for the election of the Board (“Company Voting Securities”); provided,
however, that the event described in this Section 6(d)(ii) will not be deemed to
be a Change in Control by virtue of the ownership, or acquisition, of Company
Voting Securities:  (i) by First Busey, (ii) by any employee benefit plan (or
related trust) sponsored or maintained by First Busey, (iii) by any underwriter
temporarily holding securities pursuant to an offering of such securities or
(iv) pursuant to a Non-Qualifying Transaction (as defined in Section 6(d)(iii));
(iii) The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving First Busey that requires the
approval of First Busey’s stockholders, whether for such transaction or the
issuance of securities in the transaction (a “Business Combination”), unless
immediately following such Business Combination:  (A) more than 60% of the total
voting power of (x) the entity resulting from such Business Combination (the
“Surviving Entity”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of at least 95% of the voting
power, is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (B) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Entity or the parent),
is or becomes the beneficial owner, directly or indirectly, of 30% or more of
the total voting power of the outstanding voting securities eligible to elect
directors of the parent (or, if there is no parent, the Surviving Entity) and
(C) at least a majority of the members of the board of directors of the parent
(or, if there is no parent, the Surviving Entity) following the consummation of
the Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) of this Section 6(d)(iii)) will be deemed to be a
“Non-Qualifying Transaction”);
(iv) The consummation of a sale of all or substantially all of First Busey’s
assets (other than to an affiliate of First Busey); or
(v) First Busey’s stockholders approve a plan of complete liquidation or
dissolution of First Busey.
Notwithstanding the foregoing, a Change in Control will not be deemed to occur
solely because any person acquires beneficial ownership of more than 30% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by First Busey which reduces the number of Company Voting Securities
outstanding; provided that if after such acquisition by First Busey such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control will then occur.
(e) Termination by Reason of Death or Disability.  If Executive’s employment
terminates on account of death or is terminated by Employer for Disability,
Employer (in lieu of any severance pay under any severance pay plans, programs
or policies) will pay or provide the Accrued Benefits and, subject to Section 7,
will pay to Executive (or Executive’s heirs, executors and administrators) an
amount equal to the annual performance bonus earned pursuant to Section 3(b) in
respect of the fiscal year in which the Termination Date occurs based on actual
performance, prorated based upon the number of days elapsed in such fiscal year
prior to the Termination Date and paid in a lump sum at the time such awards are
normally paid.
Section 7. Release.
(a) As a condition to Employer’s obligation to pay any amount under Sections
6(b), 6(c) and 6(e), Executive (or, as applicable, Executive’s heirs, executors
and administrators) shall execute a general release of, and waiver of claims
against, Employer and its subsidiaries and affiliates, substantially in the form
attached hereto as Exhibit A on or before the sixtieth (60th) day following the
Termination Date.  For the avoidance of doubt, in order for such release to be
deemed effective for purposes of this Agreement, any applicable revocation
period with respect to such release and waiver must have expired on or before
such sixtieth (60th) day.
(b) The payments and benefits provided in Sections 6(b), 6(c) and 6(e) will, as
applicable, begin (or be completed in the case of lump sum payments) within
sixty (60) days following the Termination Date, subject to Executive’s
compliance with the requirements of this Section 7.
Section 8. Section 280G.  In the event that any payments or benefits otherwise
payable to Executive (a) constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(b) but for this Section 8, would be subject to the excise tax imposed by
Section 4999 of the Code, then such payments and benefits will be either (i)
delivered in full, or (ii) delivered as to such lesser extent that would result
in no portion of such payments and benefits being subject to excise tax under
Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income and employment taxes and
the excise tax imposed by Section 4999 of the Code (and any equivalent state or
local excise taxes), results in the receipt by Executive on an after-tax basis,
of the greatest amount of benefits, notwithstanding that all or some portion of
such payments and benefits may be taxable under Section 4999 of the Code. Unless
the Parties otherwise agree in writing, any determination required under this
Section 8 will be made in writing by a nationally-recognized accounting firm
selected jointly by Employer and Executive (the “Accountants”), whose
determination will be conclusive and binding upon Executive and Employer for all
purposes. For purposes of making the calculations required by this Section 8,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Parties
agree to furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
provision. Employer will bear all costs the Accountants may reasonably incur in
connection with any calculations contemplated by this provision.
Section 9. Confidentiality.  Executive acknowledges that the nature of
Executive’s employment shall require that Executive produce and have access to
records, data, trade secrets and information that are not available to the
public regarding Employer and its subsidiaries and affiliates (“Confidential
Information”).  Executive shall hold in confidence and not directly or
indirectly disclose any Confidential Information to third parties unless
disclosure becomes reasonably necessary in connection with Executive’s
performance of Executive’s duties hereunder, or the Confidential Information
lawfully becomes available to the public from other sources, or Executive is
authorized in writing by Employer to disclose it or Executive is required to
make disclosure by a law or pursuant to the authority of any administrative
agency or judicial body.  All Confidential Information and all other records,
files, documents and other materials or copies thereof relating to the business
of Employer or any of its subsidiaries or affiliates that Executive prepares or
uses shall always be the sole property of Employer.  Executive’s access to and
use of Employer’s computer systems, networks and equipment, and all Employer
information contained therein, shall be restricted to legitimate business
purposes on behalf of Employer; any other access to or use of such systems,
network and equipment is without authorization and is prohibited.  The
restrictions contained in this Section 9 shall extend to any personal computers
or other electronic devices of Executive that are used for business purposes
relating to Employer.  Executive shall not transfer any Employer information to
any personal computer or other electronic device that is not otherwise used for
any business purpose relating to Employer.  Executive shall promptly return all
originals and copies of any Confidential Information and other records, files,
documents and other materials to Employer if Executive’s employment with
Employer is terminated for any reason.  In addition, Executive shall immediately
upon termination for any reason surrender all personal electronic devices ever
used to access Confidential Information or conduct business on behalf of
Employer for joint (Executive and Employer) inspection and removal of Employer
information, including without limitation, Confidential Information.
(a) Notwithstanding the foregoing, an individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that—(i) is made—(A) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  Accordingly, Executive has
the right to disclose in confidence trade secrets to Federal, State, and local
government officials, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law.  Executive also has the right to
disclose trade secrets in a document filed in a lawsuit or other proceeding, but
only if the filing is made under seal and protected from public disclosure.
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
18 U.S.C. § 1833(b).  Nothing in this Agreement shall be construed to authorize,
or limit liability for, an act that is otherwise prohibited by law, such as the
unlawful access of material by unauthorized means.
(b) Nothing contained herein shall impede Executive’s ability to report possible
securities law violations to the Securities and Exchange Commission or other
governmental agencies (i) without Employer’s prior approval, and (ii) without
having to forfeit or forego any resulting whistleblower awards.
Section 10. Non-Competition and Non-Solicitation Covenants.  Employer and
Executive agree that the primary service area of Employer’s business in which
Executive will actively participate extends separately to an area that
encompasses a fifty (50) mile radius from each banking and other office location
of Employer and its subsidiaries and affiliates (collectively, the “Restrictive
Area”).  Therefore, as an essential ingredient of and in consideration of this
Agreement and Executive’s employment by Employer, Executive hereby agrees that
for a period of one (1) year after termination of Executive’s employment with
Employer for any reason and whether such termination of employment is during the
Term or after the termination or expiration of the Term (the “Restrictive
Period”), Executive shall not directly or indirectly compete with the business
of Employer, including by doing any of the following (the “Restrictive
Covenant”):
(a) engage or invest in, own, manage, operate, control, finance, participate in
the ownership, management, operation or control of, be employed by, associate
with or in any manner be connected with, serve as an employee, officer or
director of or consultant to, lend Executive’s name or any similar name to, lend
Executive’s credit to, or render services or advice to any person, firm,
partnership, corporation, trust or other entity that owns or operates, a bank,
savings and loan association, credit union, wealth management or investment
advisory firm, or similar financial institution (a “Financial Institution”) with
any office located, or to be located at an address identified in a filing with
any regulatory authority, within the Restrictive Area; provided, however, that
in the event a successor to First Busey succeeds to or assumes First Busey’s
rights and obligations under this Agreement in connection with a Change in
Control this Section 10(a) shall apply only to the primary service areas of
Employer as they existed immediately before the Change in Control;
(b) directly or indirectly, for Executive or any Financial Institution:
(i) induce or attempt to induce any officer of Employer or any of its
subsidiaries or affiliates, or any employee who previously reported to
Executive, to leave the employ of Employer or any of its subsidiaries or
affiliates; (ii) in any way interfere with the relationship between Employer or
any of its subsidiaries or affiliates and any such officer or employee;
(iii) employ, or otherwise engage as an employee, independent contractor or
otherwise, any such officer or employee; or (iv) induce or attempt to induce any
customer, supplier, licensee or business relation of Employer of any of its
subsidiaries or affiliates to cease doing business with Employer or any of its
subsidiaries or affiliates or in any way interfere with the relationship between
Employer or any of its subsidiaries or affiliates and any of their respective
customers, suppliers, licensees or business relations, where Executive had
personal contact with, or has accessed Confidential Information in the preceding
twelve (12) months with respect to, such customers, suppliers, licensees or
business relations; or
(c) directly or indirectly, for Executive or any Financial Institution, solicit
the business of any person or entity known to Executive to be a customer of
Employer or any of its subsidiaries or affiliates, where Executive, or any
person reporting to Executive, had personal contact with such person or entity,
with respect to products, activities or services that compete in whole or in
part with the products, activities or services of Employer or any of its
subsidiaries or affiliates.
The foregoing Restrictive Covenant shall not prohibit Executive from owning
directly or indirectly capital stock or similar securities that are listed on a
securities exchange or quoted on the National Association of Securities Dealers
Automated Quotation System that do not represent more than one percent (1%) of
the outstanding capital stock of any Financial Institution.
Section 11. Remedies for Breach.  Executive has reviewed the provisions of this
Agreement with legal counsel, or has been given adequate opportunity to seek
such counsel, and Executive acknowledges and expressly agrees that the covenants
contained herein are reasonable with respect to their duration, geographical
area and scope.  Executive further acknowledges that the restrictions contained
in this Agreement are reasonable and necessary for the protection of the
legitimate business interests of Employer, that they create no undue hardships,
that any violation of these restrictions would cause substantial injury to
Employer and its interests, that Employer would not have agreed to enter into
this Agreement without receiving Executive’s agreement to be bound by these
restrictions and that such restrictions were a material inducement to Employer
to enter into this Agreement.  Executive hereby acknowledges and agrees that
during the Restrictive Period, Employer shall have the right to communicate the
existence and terms of this Agreement to any third party with whom Executive may
seek or obtain future employment or other similar arrangement.  In the event
Employer determines that Executive has violated any of the restrictions
contained in in Sections 9, 10, or 12, Executive’s eligibility for and receipt
of any severance payments or benefits under Section 6(b) shall immediately
terminate.  In addition, in the event of any violation or threatened violation
of the restrictions contained in this Agreement, Employer, in addition to and
not in limitation of, any other rights, remedies or damages available to
Employer under this Agreement or otherwise at law or in equity, shall be
entitled to preliminary and permanent injunctive relief to prevent or restrain
any such violation by Executive and any and all persons directly or indirectly
acting for or with Executive, as the case may be.  If Executive violates the
Restrictive Covenant and Employer brings legal action for injunctive or other
relief, Employer shall not, as a result of the time involved in obtaining such
relief, be deprived of the benefit of the full period of the Restrictive
Covenant.  Accordingly, the Restrictive Covenant shall be deemed to have the
duration specified herein computed from the date the relief is granted but
reduced by the time between the period when the Restrictive Period began to run
and the date of the first violation of the Restrictive Covenant by Executive.
Section 12. Intellectual Property.  At all times from and after the date of this
Agreement, Executive agrees to not, directly or indirectly, use, register, or
assist others to use or register, any designation (including, without
limitation, any service mark, trademark, trade name or other indicia of source)
that is the same as or confusingly similar to the legal or operating names of
First Busey Corporation or Busey Bank and their affiliates in connection with
any banking, wealth management, lending, trust, mortgage, or other financial
services or products.  Executive further acknowledges and agrees that
Executive’s obligations under this Section 12 are necessary to protect consumers
from confusion as to source, affiliation, association or sponsorship, and that
such obligations are reasonable and will not preclude or materially impede
Executive from gainful employment.
Section 13. Indemnity; Other Protections.
(a) Indemnification.  Employer shall indemnify Executive (and, upon Executive’s
death, Executive’s heirs, executors and administrators) to the fullest extent
permitted by law against all expenses, including reasonable attorneys’ fees,
court and investigative costs, judgments, fines and amounts paid in settlement
(collectively, “Expenses”) reasonably incurred by Executive in connection with
or arising out of any pending, threatened or completed action, suit or
proceeding in which Executive becomes involved by reason of Executive’s having
been an officer or director of Employer.  The indemnification rights provided
for herein are not exclusive and shall supplement any rights to indemnification
that Executive may have under any applicable bylaw or charter provision of
Employer, or any resolution of Employer or any applicable statute.
(b) Advancement of Expenses.  In the event that Executive becomes a party, or is
threatened to be made a party, to any pending, threatened or completed action,
suit or proceeding for which Employer is permitted or required to indemnify
Executive under this Agreement, any applicable bylaw or charter provision of
Employer, any resolution of Employer, or any applicable statute, Employer shall,
to the fullest extent permitted by law, advance all Expenses incurred by
Executive in connection with the investigation, defense, settlement, or appeal
of any threatened, pending or completed action, suit or proceeding, subject to
receipt by Employer of a written undertaking from Executive to reimburse
Employer for all Expenses actually paid by Employer to or on behalf of Executive
in the event it shall be ultimately determined that Employer cannot lawfully
indemnify Executive for such Expenses, and to assign to Employer all rights of
Executive to indemnification under any policy of directors’ and officers’
liability insurance to the extent of the amount of Expenses actually paid by
Employer to or on behalf of Executive.
(c) Litigation.  Unless precluded by an actual or potential conflict of
interest, Employer shall have the right to recommend counsel to Executive to
represent Executive in connection with any claim covered by this Section 13. 
Further, Executive’s choice of counsel, Executive’s decision to contest or
settle any such claim and the terms and amount of the settlement of any such
claim shall be subject to Employer’s prior written approval, which approval
shall not be unreasonably withheld or delayed by Employer.
Section 14. Regulatory Conditions.  If Employer is not permitted to make any
payments that may become due to Executive under Sections 6(b), 6(c) or 6(e)
because First Busey or the Bank is not in compliance with any
regulatory-mandated minimum capital requirements or if making the payments would
cause First Busey’s or the Bank’s capital to fall below such minimum capital
requirements, then Employer shall delay making such payments until the earliest
possible date it could resume making the payments without violating such minimum
capital requirements.  Further, if Employer is not permitted to make any
payments that may become due to Executive under Sections 6(b), 6(c), or 6(e)
because of the operation of any other applicable law or regulation, then
Employer shall delay making such payments until the earliest possible date it
could resume making the payments without violating such applicable law or
regulation.
Section 15. General Provisions.
(a) Amendment.  Except as set forth explicitly herein, this Agreement may not be
amended or modified except by written agreement signed by Executive and
Employer.
(b) Successors; Assignment.  This Agreement shall be binding upon and inure to
the benefit of Executive, Employer and their respective personal
representatives, successors and assigns.  Except as set forth in Section 10(a),
for the purposes of this Agreement, any successor or assign of Employer shall be
deemed to be “Employer.”  Employer shall require any successor or assign of
Employer or any direct or indirect purchaser or acquirer of all or substantially
all of the business, assets or liabilities of Employer, whether by transfer,
purchase, merger, consolidation, stock acquisition or otherwise, to assume and
agree in writing to perform this Agreement and Employer’s obligations hereunder
in the same manner and to the same extent as Employer would have been required
to perform them if no such transaction had occurred.
(c) Entire Agreement.  This Agreement constitutes the entire agreement between
the Parties concerning the subject matter hereof, and supersedes all prior
negotiations, undertakings, agreements and arrangements with respect thereto,
whether written or oral (specifically including the Existing Agreement).  The
provisions of this Agreement shall be regarded as divisible and separate; if any
provision is declared invalid or unenforceable, the validity and enforceability
of the remaining provisions shall not be affected.  In the event any provision
of this Agreement (including any provision of the Restrictive Covenant) is held
to be overbroad as written, such provision shall be deemed to be amended to
narrow the application of such provision to the extent necessary to make such
provision enforceable according to applicable law.
(d) Survival.  The provisions of Section 9 (Confidentiality), Section 10
(Non-Competition and Non-Solicitation Covenants), Section 11 (Remedies for
Breach), Section 12 (Intellectual Property), Section 13 (Indemnity; Other
Protections), Section 14 (Regulatory Conditions) and Section 15 (General
Provisions) shall survive the expiration or termination of this Agreement for
any reason.
(e) Governing Law and Enforcement.  This Agreement shall be construed and the
legal relations of the Parties shall be determined in accordance with the laws
of the State of Illinois without reference to the law regarding conflicts of
law.
(f) Jurisdiction.  Any action or proceeding seeking to enforce any provision of,
or based on any right arising out of, this Agreement, shall be brought against
either of the parties exclusively in the courts of the State of Illinois, County
of Champaign, or, if it has or can acquire jurisdiction, in the United States
District court for the Central District of Illinois, and each of the parties
consents to the exclusive jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein.  Process in any action or proceeding referred to in the
preceding sentence may be served on either party anywhere in the
world. EXECUTIVE AND EMPLOYER HEREBY WAIVE THEIR RIGHT TO TRIAL BY JURY IN THE
EVENT OF A DISPUTE, AND EXECUTIVE REPRESENTS THAT EXECUTIVE’S WAIVER IS KNOWING,
VOLUNTARY AND INTENTIONAL.
(g) Prevailing Party Legal Fees.  Should either Party initiate any action or
proceeding to enforce this Agreement or any provision hereof, or for damages by
reason of any alleged breach of this Agreement or of any provision hereof, or
for a declaration of rights hereunder (a “Covered Dispute”), the prevailing
Party in any such Covered Dispute shall be entitled to receive from the other
Party all costs and expenses, including reasonable attorneys’ fees, incurred by
the prevailing Party in connection with such Covered Dispute.  Notwithstanding
the foregoing, in the event of a Covered Dispute arising upon or within three
(3) years following a Change in Control, Employer shall advance to Executive all
costs and expenses (including, without limitation, reasonable attorneys’ fees)
which Executive may incur in connection with such Covered Dispute, within ten
(10) business days after receipt by Employer of a written request for such
advance, provided, that Executive shall repay the amount of any such costs and
expenses advanced by Employer pursuant to this Section 15(g) if a court issues a
final and non-appealable order settling forth the determination that the
position taken by Executive was frivolous or advanced by Executive in bad faith.
(h) Waiver.  No waiver by either Party at any time of any breach by the other
Party of, or compliance with, any condition or provision of this Agreement to be
performed by the other Party shall be deemed a waiver of any similar or
dissimilar provisions or conditions at the same time or any prior or subsequent
time.
(i) Notices.  Notices pursuant to this Agreement shall be in writing and shall
be deemed given when received; and, if mailed, shall be mailed by United States
registered or certified mail, return receipt requested, postage prepaid; and if
to Employer, addressed to the principal headquarters of First Busey, attention:
President and Chief Executive Officer; and if to Executive, to the address for
Executive as most currently reflected in the corporate records or to such other
address as Executive has most recently provided to Employer.
(j) Section 409A.
(i) This Agreement is intended to comply with the requirements of Section 409A
of the Code (together with the applicable regulations thereunder, “Section
409A”), and the Parties agree that it shall be administered accordingly, and
interpreted and construed on a basis consistent with such intent. 
Notwithstanding anything herein to the contrary, no termination or other similar
payments and benefits hereunder shall be payable on account of Executive’s
termination of employment unless Executive’s termination of employment
constitutes a “separation from service” within the meaning of Section 409A.  To
the extent any reimbursements or in-kind benefit payments under this Agreement
are subject to Section 409A, such reimbursements and in-kind benefit payments
shall be made in accordance with Treasury Regulation §1.409A-3(i)(1)(iv).  This
Agreement may be amended to the extent necessary (including retroactively) by
Employer to maintain to the maximum extent practicable the original intent of
this Agreement while avoiding the application of taxes or interest under Section
409A.  The preceding shall not be construed as a guarantee of any particular tax
effect for Executive's compensation and benefits and Employer does not guarantee
that any compensation or benefits provided under this Agreement will satisfy the
provisions of Section 409A.
(ii) If at the time of any payment hereunder Executive is considered to be a
Specified Employee and such payment is required to be treated as deferred
compensation subject to Section 409A, then, to the extent required by Section
409A, such payments shall be delayed to the date that is six (6) months after
the Termination Date.  For purposes of Section 409A, each payment made under
this Agreement, or pursuant to another plan or arrangement, will be treated as a
separate payment.  The term “Specified Employee” means any person who holds a
position with Employer of senior vice president or higher and has compensation
greater than that stated in Section 416(i)(1)(A)(i) of the Code.  The
determination of whether Executive is a Specified Employee shall be based upon
the twelve (12)-month period ending on each December 31st (such twelve
(12)-month period is referred to below as the “identification period”).  If
Executive is determined to be a Specified Employee during the identification
period, he or she shall be treated as a Specified Employee for purposes of this
Agreement during the twelve (12)-month period that begins on the April 1st
following the close of such identification period.  For purposes of determining
whether Executive is a Specified Employee under Section 416(i) of the Code,
compensation shall mean Executive’s W-2 compensation as reported by Employer for
a particular calendar year.
(iii) All payments under this Agreement required to be delayed pursuant to this
Section 15(j) shall be accumulated and paid in a lump-sum, catch-up payment as
of the first (1st) day of the seventh (7th) month following the Termination Date
(or, if earlier, the date of death of Executive), with all such delayed payments
being credited with interest (compounded monthly) for such period of delay equal
to the prime rate in effect on the first (1st) day of such six (6)-month
period.  Any portion of the benefits hereunder that were not otherwise due to be
paid during the six (6)-month period following the Termination Date shall be
paid to Executive in accordance with the payment schedule established herein.
(k) Clawback.  Any amount or benefit received under this Agreement shall be
subject to potential cancellation, recoupment, rescission, payback, or other
action in accordance with the terms of any applicable Employer clawback policy
(the “Policy”) or any applicable law, as may be in effect from time to time. 
Executive acknowledges and consents to Employer’s application, implementation,
and enforcement of (i) the Policy or any similar policy established by Employer
that may apply to Executive and (ii) any provision of applicable law relating to
cancellation, rescission, payback, or recoupment of compensation, as well as
Executive’s express agreement that Employer may take such actions as may be
necessary to effectuate the Policy, any similar policy, or applicable law,
without further consideration or action.
(l) Construction.  This Agreement shall be deemed drafted equally by the
Parties.  Any presumption or principle that the language of this Agreement is to
be construed against any Party shall not apply.  Whenever used in this
Agreement, the singular includes the plural and vice versa (where applicable);
the words “hereof,” “herein,” “hereto,” “hereby,” “hereunder,” and other words
of similar import refer to this Agreement as a whole (including exhibits); all
references to sections, schedules and exhibits are to sections, schedules and
exhibits in or to this Agreement unless otherwise specified; the words
“include,” “includes” and “including” means “include, without limitation,”
“includes, without limitation” and “including, without limitation,”
respectively; any reference to a document or set of documents, and the rights
and obligations of the parties under any such documents, means such document or
documents as amended from time to time, and any and all modifications,
extensions, renewals, substitutions or replacements thereof; and references to a
statute shall refer to the statute and any amendments and any successor
statutes, and to all regulations promulgated under or implementing the statute,
as amended, or its successors, as in effect at the relevant time.  The headings
used in this Agreement are for convenience only, shall not be deemed to
constitute a part hereof, and shall not be deemed to limit, characterize or in
any way affect the construction or enforcement of the provisions of this
Agreement.  This Agreement may be executed in any number of identical
counterparts, any of which may contain the signatures of less than all Parties,
and all of which together shall constitute a single agreement.  All remedies of
any Party are cumulative and not alternative, and are in addition to any other
remedies available at law, in equity or otherwise.
[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
FIRST BUSEY CORPORATION and
BUSEY BANK
EXECUTIVE
By:  /s/ Van A. Dukeman
Van A. Dukeman
President and Chief Executive Officer of First Busey Corporation and Chairman of
the Board of Busey Bank
/s/ Amy L. Randolph
Amy L. Randolph




--------------------------------------------------------------------------------

Exhibit A to Employment Agreement

AGREEMENT AND RELEASE
This Agreement and Release (this “Release”), is made and entered into by [●]
(“Employee”) in favor of First Busey Corporation (“First Busey”), Busey Bank
(the “Bank” and together with First Busey, “Employer”) and its subsidiaries,
affiliates, stockholders, beneficial owners of its stock, its current or former
officers, directors, employees, members, attorneys and agents, and their
predecessors, successors and assigns, individually and in their official
capacities (together, the “Released Parties”).
WHEREAS, Employee has been employed as [●];
WHEREAS, Employee’s employment with Employer was terminated, effective as of [●]
(the “Termination Date”); and
WHEREAS, Employee is seeking certain payments under Section 6[●] of the
employment agreement entered into with Employer dated [●] (the “Employment
Agreement”), that are conditioned on the effectiveness of this Release.
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties agree as follows:
1. General Release.  Employee knowingly and voluntarily waives, terminates,
cancels, releases and discharges forever the Released Parties from any and all
suits, actions, causes of action, claims, allegations, rights, obligations,
liabilities, demands, entitlements or charges (collectively, “Claims”) that
Employee (or Employee’s heirs, executors, administrators, successors and
assigns) has or may have, whether known, unknown or unforeseen, vested or
contingent, by reason of any matter, cause or thing occurring at any time before
and including the date of this Release, arising under or in connection with
Employee’s employment or termination of employment with Employer, including,
without limitation:  Claims under United States federal, state or local law and
the national or local law of any foreign country (statutory or decisional), for
wrongful, abusive, constructive or unlawful discharge or dismissal, for breach
of any contract, or for discrimination based upon race, color, ethnicity, sex,
age, national origin, religion, disability, sexual orientation, or any other
unlawful criterion or circumstance, including, without limitation, rights or
Claims under the Age Discrimination in Employment Act of 1967 (“ADEA”), the
Older Workers Benefit Protection Act of 1990 (“OWBPA”), violations of the Equal
Pay Act, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Americans with Disabilities Act of 1991, the Employee Retirement
Income Security Act of 1974 (“ERISA”), the Fair Labor Standards Act, the Worker
Adjustment Retraining and Notification Act, the Family Medical Leave Act,
including all amendments to any of the aforementioned acts; and violations of
any other federal, state, or municipal fair employment statutes or laws,
including, without limitation, violations of any other law, rule, regulation, or
ordinance pertaining to employment, wages, compensation, hours worked, or any
other Claims for compensation or bonuses, whether or not paid under any
compensation plan or arrangement; breach of contract; tort and other common law
Claims; defamation; libel; slander; impairment of economic opportunity
defamation; sexual harassment; retaliation; attorneys’ fees; emotional distress;
intentional infliction of emotional distress; assault; battery, pain and
suffering; and punitive or exemplary damages (the “Released Matters”).  In
addition, in consideration of the provisions of this Release, Employee further
agrees to waive any and all rights under the laws of any jurisdiction in the
United States, or any other country, that limit a general release to those
Claims that are known or suspected to exist in Employee’s favor as of the
Effective Date (as defined below).
2. Surviving Claims.  Notwithstanding anything herein to the contrary, this
Release shall not:
(i)
release any Claims for payment of amounts payable under the Employment Agreement
(including under Section 6[●] thereof);

(ii)
release any Claim for employee benefits under plans covered by ERISA to the
extent any such Claim may not lawfully be waived or for any payments or benefits
under any Employer plans that have vested according to the terms of those plans;

(iii)
release any Claim that may not lawfully be waived;

(iv)
release any Claim for indemnification and D&O insurance in accordance with the
Employment Agreement and with applicable laws and the corporate governance
documents of Employer; or

(v)
limit Employee’s rights under applicable law to provide truthful information to
any governmental entity or to file a charge with or participate in an
investigation conducted by any governmental entity.  Notwithstanding the
foregoing, Employee agrees to waive Employee’s right to recover monetary damages
in connection with any charge, complaint or lawsuit filed by Employee or anyone
else on Employee’s behalf (whether involving a governmental entity or not);
provided that Employee is not agreeing to waive, and this Release shall not be
read as requiring Employee to waive, any right Employee may have to receive an
award for information provided to any governmental entity.

3. Additional Representations.  Employee further represents and warrants that
Employee has not filed any civil action, suit, arbitration, administrative
charge, or legal proceeding against any Released Party, nor has Employee
assigned, pledged, or hypothecated as of the Effective Date any Claim to any
person and no other person has an interest in the Claims that he is releasing.
4. Acknowledgements by Employee.  Employee acknowledges and agrees that
Employee has read this Release in its entirety and that this Release is a
general release of all known and unknown Claims.  Employee further acknowledges
and agrees that:
(i)
this Release does not release, waive or discharge any rights or Claims that may
arise for actions or omissions after the Effective Date of this Release and
Employee acknowledges that he is not releasing, waiving or discharging any ADEA
Claims that may arise after the Effective Date of this Release;

(ii)
Employee is entering into this Release and releasing, waiving and discharging
rights or Claims only in exchange for consideration which Employee is not
already entitled to receive;

(iii)
Employee has been advised, and is being advised by the Release, to consult with
an attorney before executing this Release; Employee acknowledges that Employee
has consulted with counsel of Employee’s choice concerning the terms and
conditions of this Release;

(iv)
Employee has been advised, and is being advised by this Release, that Employee
has been given at least [twenty-one (21)] [forty-five (45)] days within which to
consider the Release, but Employee can execute this Release at any time prior to
the expiration of such review period; [and]

(v)
[Because this Release includes a release of claims under ADEA, Employee is being
provided with the information contained in Schedule 1 hereto in accordance with
the OWBPA; and]

(vi)
Employee is aware that this Release shall become null and void if Employee
revokes Employee’s agreement to this Release within seven (7) days following the
date of execution of this Release.  Employee may revoke this Release at any time
during such seven-day period by delivering (or causing to be delivered) to
Employer written notice of Employee’s revocation of this Release no later than
5:00 p.m. Central time on the seventh (7th) full day following the date of
execution of this Release (the “Effective Date”).  Employee agrees and
acknowledges that a letter of revocation that is not received by such date and
time will be invalid and will not revoke this Release.

5. Confidentiality.  Employee and Employer shall keep the existence and the
terms of this Release confidential, except for Executive’s immediate family
members or their legal or tax advisors in connection with services related
hereto and except as may be required by law or in connection with the
preparation of tax returns.  For purposes of this Section 5, “immediate family
members” shall be limited to Employee’s spouse or domestic partner and any
person (other than a tenant or employee) sharing Employee’s household.
6. Non-Waiver.  Employer’s waiver of a breach of this Release by Employee shall
not be construed or operate as a waiver of any subsequent breach by Employee of
the same or of any other provision of this Release.
7. Non-Disparagement.  Employer shall instruct in writing each member of the
Board of Directors of First Busey and each executive officer of First Busey that
at all times following the Termination Date, such individual shall not engage in
any vilification of the Employee, and shall refrain from making any false,
negative, critical or disparaging statements, implied or expressed, concerning
Employee, including Employee’s management style, methods of doing business, the
quality of Employee’s work or Employee’s  role in the community.  At all times
following the Termination Date, Employee shall not engage in any vilification of
the Employer and its and their officers and directors, and Employee shall
refrain from making any false, negative, critical or disparaging statements,
implied or expressed, concerning Employer and its and their officers and
directors, including management style, methods of doing business, the quality of
products and services, or role in the community.  Employee shall do nothing that
would damage Employer’s business reputation or good will.
8. Restrictive Covenants.  Employee shall abide by the terms set forth in
Sections 9 and 10 of the Employment Agreement.
9. Governing Law and Enforcement.  This Release shall be construed and the legal
relations of Executive and Employer shall be determined in accordance with the
laws of the State of Illinois without reference to the law regarding conflicts
of law.
10. Counterparts.  This Release may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Release.
11. Construction.  The provisions of Section 15(l) of the Employment Agreement
shall apply to this Release, provided that the word “Release” shall take the
place of the word “Agreement” in such Section 15(l), where applicable.
[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Release as of dates set forth
below their respective signatures below.
FIRST BUSEY CORPORATION and
BUSEY BANK
EMPLOYEE
By:  
[Name]
President and Chief Executive Officer of First Busey Corporation and Chairman of
the Board of Busey Bank
Date: 
  
[Name]
 
Date: 




